79 F.3d 1510w
108 Ed. Law Rep. 65, 96 Cal. Daily Op. Serv. 2154,96 Daily Journal D.A.R. 3654,96 Daily Journal D.A.R. 3771
Sarah LOVELL, a minor, by and through her guardian ad litem,Gregory C. LOVELL;  Gregory C. Lovell, Plaintiffs-Appellees,v.POWAY UNIFIED SCHOOL DISTRICT;  Scott Fisher, in hisofficial capacity;  Mary Heath, in her officialcapacity, Defendants-Appellants.
No. 94-55715, 94-55717.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Nov. 16, 1995.Decided March 29, 1996.For Superseding Opinion, see 1996 WL 400457.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION